Case 5:21-cv-00568-EEF-MLH Document 25 Filed 09/13/21 Page 1 of 2 PageID #: 516




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

NEW YORK LIFE INSURANCE CO.                            CIVIL ACTION NO. 21-568

VERSUS                                                 JUDGE ELIZABETH E. FOOTE

JUANITA GRACE METZGER, ET AL.                          MAGISTRATE JUDGE HORNSBY


                                                ORDER

        This is an interpleader action pursuant to 28 U.S.C. § 1335 involving competing claims to

 certain life insurance proceeds. Plaintiff New York Life Insurance Company (the “Company”)

 issued a life insurance policy to Ann F. Metzger (the “Insured”). Record Document 1, ¶s 6–8. On

 about July 23, 2020, the Insured died. Id. ¶ 11. Juanita Grace Metzger and Daniel Reynolds

 (collectively, “Defendants”) submitted competing claims for the death benefits from the life

 insurance policy. Id. ¶s 13–16. Because the Company could not determine factually or legally who

 was entitled to the death benefits, it commenced this interpleader action naming Juanita Metzger

 and Daniel Reynolds as Defendants and deposited the death benefit funds with the Court. The

 Company now seeks to be dismissed from the case and to enjoin Defendants from making claims

 against it related to the deposited funds because it claims that it has satisfied its obligations under

 the policy and has no interest in the death benefits. See 28 U.S.C § 2361; Auto Parts Mfg. Miss.,

 Inc. v. King Const. of Houston, L.L.C., 782 F.3d 186, 195 (5th Cir. 2015); see also 7 Charles Alan

 Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1714 (3d ed.)

 (“When the court decides that interpleader is available, it may issue an order discharging the

 stakeholder, if the stakeholder is disinterested.”)




                                              Page 1 of 2
Case 5:21-cv-00568-EEF-MLH Document 25 Filed 09/13/21 Page 2 of 2 PageID #: 517




        Now before the Court is the Company’s Motion for Discharge, Dismissal, and Other Relief

 in Interpleader. Record Document 17. The motion is unopposed.1 Considering the unopposed

 motion and finding dismissal appropriate under the applicable law,

        IT IS ORDERED that the Company’s motion [Record Document 17] is GRANTED. The

 Company is DISMISSED WITH PREJUDICE from the case without fees or costs to any party.

 The Company is DISCHARGED of any and all liability to Defendants relating to the payment of

 the death benefits payable as a result of the death of the Insured and at issue in this litigation (the

 “Death Benefit”), which formed part of the AARP 5 Year Term Life Plus Policy certificate number

 A2048722 issued by the Company to the Insured. See 28 U.S.C. § 2361. Defendants are

 PERMANENTLY ENJOINED from filing any proceedings or making any claims against the

 Company related to the Death Benefit/interpleader funds without an order of this Court allowing

 the same. See id. This action shall be retained on the Court’s docket for resolution of the claims to

 the Death Benefit.

        A judgment in accordance with this order will be issued herewith.
                                     12th
          THUS DONE AND SIGNED this ________ day of September, 2021.




                                               ELIZABETH ERNY FOOTE
                                               UNITED STATES DISTRICT JUDGE




 1
   The Company contacted Defendants about the present motion. Record Document 17-1, p. 7. The
 Company represented to the Court that Defendants do not oppose the relief sought. Id. Additionally,
 the Court issued a minute entry where it gave Defendants an opportunity to file a response as to
 whether they intended to oppose the motion. Record Document 23. The deadline for compliance
 was September 8, 2021. Id. Defendants failed to file anything into the record or contact the Court.
 Considering the lack of response and in accordance with the prior Court order, the motion is
 considered unopposed. Id.
                                              Page 2 of 2
